Order entered September 6, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01411-CR
                                      No. 05-12-01414-CR

                           MURELL NORMAN MUCK, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                     Trial Court Cause Nos. 366-81548-11, 366-81549-11

                                            ORDER
       The Court REINSTATES the appeals.

       On August 20, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed in these appeals. We ADOPT the findings that: (1) appellant

desires to pursue the appeals; (2) appellant is indigent and represented by court-appointed

counsel; (3) counsel’s explanation for the delay in filing appellant’s brief is his workload; and

(4) counsel requested thirty days from the August 30, 2013 hearing to file appellant’s brief.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

                                                       /s/   DAVID EVANS
                                                             JUSTICE